Citation Nr: 1201512	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  03-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to June 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a July 2008 decision, the Board denied the Veteran's claim for service connection for a gastrointestinal disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court set aside the Board's July 2008 decision and remanded the appeal to the Board.  In June 2010, the Board remanded the claim for additional development and, upon its return to the Board, referred it to the Veterans Health Administration (VHA) for a medical expert opinion, which was received in November 2011.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his gastrointestinal disorder, diagnosed as irritable bowel syndrome, is etiologically related to his military service. 


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for irritable bowel syndrome herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Irritable bowel syndrome, however, is not a disability for which service connection may be granted on a presumptive basis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he is entitled to service connection for a gastrointestinal disorder.  Specifically, he alleges that such is the result of non-FDA approved pharmaceuticals he was given in service or, alternatively, the result of a black material that he was exposed to while stationed in Europe in support of Operation Desert Storm, where his duties required him to clean equipment that had come back from the Gulf.

The Veteran's service treatment records reflect treatment in December 1992, May 1993, November 1993, February 1994, July 1994, and October 1994 for various gastrointestinal complaints, to include constipation, flatulence, bloating, hunger noises, abdominal pain and achiness, and burping.  The Veteran reported that he occasionally took laxatives, and on at least one occasion, he was prescribed medication to induce bowel movement.  On examination in March 1995, prior to separation from service, the Veteran reported a history of stomach and intestinal trouble.  The examiner's notes indicate that the Veteran had problems with indigestion between 1991 and 1993 that was attributed to his eating habits.  He was treated with Maalox and the examiner noted, "[n]o problem now." 

Post-service medical records dated from August 1995 to May 2000 show periodic complaints and treatment related to gastrointestinal problems, including constipation, diarrhea, gas, bloating, abdominal pain, and nausea.  Significantly, in February 1996, the Veteran reported intermittent diarrhea that was precipitated by foods and spicy foods and indicated that his problems began while on active duty.  Thereafter, the record shows that in July 2004, the Veteran complained of occasional constipation, and active medications in August 2004 included a stool softener.  In January 2006, the Veteran reported use of over the counter laxatives for constipation.  Subsequent VA treatment records dated from April 2007 to August 2007 show that the Veteran was prescribed medication for indigestion and complained of brief, sharp pain in his lower right quadrant about one to two times per month, abdominal pain (cramping and constipation), and mild nausea and vomiting. 

The Veteran was afforded multiple VA examinations to determine the nature and etiology of his gastrointestinal symptoms.  After reviewing the claims file, interviewing the Veteran, conducting a physical examination, and obtaining the results from diagnostic testing, a September 2006 VA examiner diagnosed symptoms of aerophagia, dyspepsia, and borborygmi and noted that the current gastrointestinal symptoms might or might not be related to service; however, a determination could not be made without resort to speculation.  Similarly, after reviewing the claims file and examining the Veteran, a February 2008 VA examiner found that the etiology of the Veteran's abdominal pain remained unclear, though he opined that it was less likely as not related to his service-connected hepatitis B.  The examiner noted that each time the Veteran complained of gastrointestinal discomfort, he reported different symptoms and that his current occasional abdominal pain appeared to be different than the episodes for which he sought treatment while in the military.  However, it would be speculative to definitively state that the complaints were of different etiology.  The examiner then went on to state that there was no evidence that the Veteran's current gastrointestinal complaints were causally related to his military service.  However, given that there was no certain etiology of the Veteran's abdominal pain currently, and that the Veteran did not appear to have a chronic gastrointestinal disorder but rather occasional gastrointestinal symptoms, the examiner was unable to state that his infrequent abdominal pain was etiologically related to his period of active service.

In April 2010, the Veteran attended a VA examination to evaluate his hepatitis B, during which he reported chronic gastrointestinal symptoms that had not been linked to hepatitis, including chronic bloating, alternating constipation and diarrhea, lower abdominal cramping, and flatulence.  The examiner noted that an August 2008 colonoscopy was unremarkable except for internal hemorrhoids.  Following a physical examination, the examiner diagnosed chronic abdominal cramping, bloating, flatulence, altered bowel habits and indicated that the symptoms may be due to dyspepsia and irritable bowel syndrome.  During that examination, the Veteran tested positive for an H. pylori antibody, and a decision was subsequently made to treat the Veteran for H. pylori infection to see if his symptoms improved.

The Veteran underwent another VA examination in July 2010 to determine the nature and etiology of his gastrointestinal symptoms.  Based on a review of the Veteran's claims file and electronic medical records, examination of the Veteran, and upper gastrointestinal radiological testing, the examiner diagnosed hepatitis B, status post immunomodulation therapy; symptom complex (bloating, cramping, small/hard alternating loose stools) consistent with irritable bowel syndrome (IBS); GERD; positive blood H. pylori antibody with appropriate treatment; and, hemorrhoids.  The examiner found that the Veteran's symptoms represented irritable bowel syndrome and GERD.  The examiner then opined that relationships between the Veteran's irritable bowel syndrome, GERD, H. pylori, and hemorrhoids, and his military service, could not be established on a basis other than mere speculation.

As no examiner was able to offer an opinion as to whether the Veteran's gastrointestinal disorder, separate and distinct from his hepatitis B symptomatology, is related to his military service, the Veteran's case was referred for an opinion from the VHA.  

In November 2011, following a review of the Veteran's claims file, a VA physician opined that the Veteran's symptoms warrant a diagnosis of irritable bowel syndrome and, with a high degree of certainty, began during his military service.  The VA examiner noted that on at least two occasions in the service treatment records, the Veteran sought treatment for symptoms consistent with irritable bowel syndrome.  Although there was no diagnosis at that time the Veteran's symptoms first presented, the examiner noted that it would be difficult to make a diagnosis at that time without excluding other etiologies.  The examiner further noted that the fact that an absence of findings on colonoscopy (presumably referencing the August 2008 colonoscopy) would be consistent with irritable bowel syndrome.  The examiner could not provide an opinion as to whether any of the Veteran's claimed military exposures were responsible for his symptoms.  Nevertheless, the examiner noted that there is evidence that the Veteran first reported his gastrointestinal symptoms during military service.  He also noted that irritable bowel syndrome is a commonly seen condition, and that there are reports of those types of symptoms occurring more frequently in Persian Gulf Veterans. 

The Board accords great probative weight to the November 2011 VA examiner's opinion that the Veteran's current gastrointestinal disorder, diagnosed as irritable bowel syndrome, first manifested in service.  In this regard, the VA examiner offered a diagnosis and opinion that were based on a review of the Veteran's service treatment records and post-service medical records, and his medical expertise.  The examiner found that gastrointestinal symptoms first reported by the Veteran during his military service were consistent with his current diagnosis of irritable bowel syndrome.  Thus, the Board finds that the November 2011 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the November 2011 VA examiner's opinion.  The Board also finds it significant that the November 2011 opinion constitutes the most recent evidence of record and was undertaken directly to address the issue on appeal.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a gastrointestinal disorder, diagnosed as irritable bowel syndrome, is warranted.  Service treatment records document treatment for gastrointestinal symptoms in service, and a VA physician has indicated that some of those symptoms are consistent with irritable bowel syndrome.  Moreover, the Veteran has provided competent lay testimony that he has experienced those gastrointestinal symptoms since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that the Veteran's lay statements regarding continuing symptoms are credible, especially in light of medical evidence dated from August 1995 to August 2007 that documents a history of gastrointestinal symptoms and includes reports from the Veteran that he has experienced those symptoms since active service.  

The Board is aware that the February 2008 VA examiner stated that there was no evidence that the Veteran's current gastrointestinal complaints were causally related to his military service.  However, the Board finds that opinion to be less persuasive than the November 2011 VA opinion and the Veteran's competent and credible lay statements regarding continuity.  Specifically, the February 2008 opinion did not address the Veteran's competent lay testimony regarding a continuity of gastrointestinal symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007).  In this regard, the examiner did not address the February 1996 medical record reflecting the Veteran's report, less than one year after separation from service, that his gastrointestinal problems began while on active duty.  The Board also finds that the February 2008 opinion was not supported by adequate rationale, which reduces its probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Furthermore, the Board finds that the September 2006, February 2008, and July 2010 opinions are all speculative in nature and not probative of the etiology of the Veteran's gastrointestinal disorder.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

As described above, the November 2011 VA opinion, which the Board deems to be both probative and persuasive, places the onset of the Veteran's gastrointestinal disorder during his time in military service, and that conclusion is supported by service treatment records and the Veteran's competent and credible lay testimony.  Additionally, recent medical evidence and the Veteran's competent and credible lay testimony support that he still suffers from those gastrointestinal symptoms, and has ever since his military service.  Therefore, service connection for irritable bowel syndrome  is warranted.  



ORDER

Service connection for irritable bowel syndrome is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


